DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day U.S. Patent Publication No. 2016/0117034 (hereinafter Day) in view of Filiz et al. U.S. Patent Publication No. 2016/0306481 (hereinafter Filiz) and further in view of Hwang et al. U.S. Patent Publication No. 2018/0095581 (hereinafter Hwang) and further in view of Oh et al. U.S. Patent No. 8,461,760 (hereinafter Oh).
Consider claim 1, Day teaches a display device comprising (Figures 1-5): a piezoelectric sensor layer including a plurality of piezoelectric elements comprising at least a first piezoelectric element and a second piezoelectric element (Figures 2-3, 2081-N, 2041-N and 121N,M) and a piezoelectric sensor comprising the first piezoelectric element (Figure 3, piezoelectric layer 206); a display panel disposed on the piezoelectric sensor layer ([0069], display device and sensing assembly); and a controller (Figure 3, processing system 110), wherein the piezoelectric sensor includes a sensing circuit connected to the first piezoelectric element (Figure 3, sensing circuit 290), and wherein the sensing circuit is configured to measure a change in impedance of the first piezoelectric element  ([0043-0044] and [0050], impedance of the piezoelectric measured) when an alternating current (AC) voltage ([0044] and [0050], time-varying voltage and further refers to AC current) having a resonance frequency of the first piezoelectric element is input to the first piezoelectric element ([0050], resonant frequency), wherein the piezoelectric sensor layer comprises a base film and the plurality of piezoelectric elements disposed on the base film along a plurality of columns and a plurality of rows (Figure 3, 210, 206, 2081-N, 2041-N and 121N,M (see also figure 2a)), wherein the first piezoelectric element of the piezoelectric sensor comprises a first electrode, a second electrode facing the first electrode and a first piezoelectric material disposed between the first electrode and the second electrode (Figure 3, 2081 and 2041).
Day does not appear to specifically disclose an input sensing unit disposed on the display panel; wherein the display panel is positioned between the piezoelectric sensor layer and the input sensing unit. 
However, in a related field of endeavor, Filiz teaches a piezo based force sensing (abstract and title) and further teaches an input sensing unit (Figure 39, units 3924, 3922 and 3920) disposed on the display panel (Figure 39, 3914); wherein the display panel is positioned between the piezoelectric sensor layer and the input sensing unit (Figure 39, display 3914 between piezoelectric sensor 3908, 3906, 3904 and input sensing unit 3924, 3922 and 3920).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the claimed invention to provide an input sensing unit as taught by Filiz with the benefit that touch sensor substrate 3922 and electrodes 3920 and 3924 can be used to determine a position of a touch event (e.g., a finger, stylus, or other object touching cover material 3928) on cover material 3928 using a mutual capacitance sensing technique as suggested by Filiz in [0148].
Day and Filiz do not appear to teach a display including a light emitting layer, a polarizer layer and wherein the input sensing unit is disposed between the display panel and the polarizing layer, wherein the display panel includes an encapsulation layer, the encapsulation layer including a first inorganic layer,  an organic layer on the first inorganic layer and a second inorganic layer on the organic layer, wherein the input sensing unit is disposed on an outer surface of the encapsulation layer of the display panel.
However, in a related field of endeavor, Hwang teaches an organic light emitting display (abstract) and further teaches a display including a light emitting layer (Figure 9, ED), a polarizer layer (Figure 9 and [0138], light control film 524 may be a polarizing film) and wherein the input sensing unit (Figure 8, 510) is disposed between the display panel (Figure 9, 100) and the polarizing layer (Figure 9, 524), wherein the display panel includes an encapsulation layer (Figure 9, 300), the encapsulation layer including a first inorganic layer (Figure 9 and [0079] 310), an organic layer on the first inorganic layer (Figure 9 and [0079], 330) and a second inorganic layer on the organic layer (Figure 9 and [0079], 350), wherein the input sensing unit is disposed on an outer surface of the encapsulation layer of the display panel (Figure 9, 510 and 300).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a polarizer and encapsulation as shown in figure 9 by Hwang with the benefit the organic light emitting device ED is prevented from being damaged by a high temperature atmosphere applied to a process chamber when forming the first inorganic material layer 310.In addition, the organic material layer 330 may relax a stress between layers caused by bending of the organic light emitting display device and The second inorganic material layer 350 primarily prevents water or oxygen from penetrating into the organic material layer 330 and the first inorganic material layer 310 from the outside of the organic light emitting display device as suggested by Hwang in [0080-0082]. Furthermore, light control film 524 may be a polarizing film that polarizes the light emitted from each pixel SP as suggested by Hwang in [0138]. 
Hwang does not appear to specifically disclose HMDSO layer as part of the encapsulation layer. 
However, in a related field of endeavor, Oh teaches encapsulation for a flat panel display (abstract) and further teaches a plurality of inorganic layers 11 and 13 covering the display unit 20 and a hexamethyldisiloxane (HMDSO) layer 12 interposed between the inorganic layers 11 and 13 as mentioned in column 3, lines 43-46 and figure 1. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the claimed invention to provide HMDSO as part of the encapsulation layer with the benefit that HMDSO layer 12 may prevent (or reduce or resist) cracks by effectively absorbing stresses of the inorganic layers 11 and 13 due to the flexibility (like that of an organic layer). Additionally, the HDMSO layer 12 may be deposited in the same chamber as the inorganic layers 11 and 13 since the HMDSO layer 12 is substantially an inorganic layer. That is, although the thin film encapsulation structure 10 is a multi-layer structure, the inorganic layers 11 and 13 and the HMDSO layer 12 may all be formed in a single chamber, instead of moving through several chambers as mentioned in column 3, lines 55-67 and figure 1. 

Consider claim 2, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches wherein the piezoelectric sensor further includes an AC voltage generator connected to the first electrode ([0044] and [0050], excitation voltage to sensor electrode 204 and further refers to AC and time-varying voltage), the AC voltage generator configured to provide the AC voltage having the resonance frequency to the first piezoelectric element [0050].

Consider claim 11, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches a window disposed on the display panel ([0069] and figure 3, sensing assembly 201 over display surface, where 201 includes interface layer 202).

Consider claim 12, Day, Filiz, Hwang and Oh teach all the limitations of claim 11. In addition, Day teaches the window is comprised of a material that transmits an externally applied pressure to the first piezoelectric element [0040].

Consider claim 13, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches OLED display in [0037]
Day does not appear to specifically disclose the display panel includes a plurality of pixels, and each of the pixels comprises a pixel electrode, a common electrode facing the pixel electrode, and an organic light emitting layer disposed between the pixel electrode and the common electrode.
However, in a related field of endeavor, Hwang teaches touch panel integrated display panel (abstract) and further teaches the display panel includes a plurality of pixels (Figure 9, SP), and each of the pixels comprises a pixel electrode (Figure 9, AE), a common electrode facing the pixel electrode (Figure 9, CE), and an organic light emitting layer disposed between the pixel electrode and the common electrode (Figure 9, ED).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide electrodes for OLED as taught by Hwang in order to drive the OLED and consequently emit light as suggested by Hwang in [0065-0067]. 

Consider claim 24, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches the sensing circuit is connected to the second electrode of the first piezoelectric element (Figure 2a, 208 and 290). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, Filiz, Hwang and Oh as applied to claim 2 above, and further in view of  Bohannon et al. U.S. Patent Publication No. 2019/0095002 (hereinafter Bohannon).
Consider claim 3, Day, Filiz, Hwang and Oh teach all the limitations of claim 2. 
Day does not appear to specifically disclose the sensing circuit comprises: a first node connected to the second electrode; a sensing resistor and an amplifier connected to the first node; and an analog-to-digital converter connected to the amplifier.
However, in a related field of endeavor, Bohannon teaches measure resistance between conductive elements of an input device, wherein the sensor electrodes may be used to measure strain or other forces exerted on the input device (e.g. piezoelectric sensor) in [0063] and further teaches the sensing circuit comprises: a first node connected to the second electrode (Figure 3, node shared by 305b and 312); a sensing resistor and an amplifier connected to the first node (Figure 3, Rc and op amp 312); and an analog-to-digital converter connected to the amplifier (Figure 3, ADC 316).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an amplifier and ADC for the sensing circuit as taught by Bohannon with the benefit the processing system may be configured to determine an amount of strain on the input device based at least in part on the determined resistance as suggested in [0008].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, Filiz, Hwang and Oh as applied to claim 1 above, and further in view of Sato et al. U.S. Patent Publication No. 2011/0113898 (hereinafter Sato).
Consider claim 5, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches in [0043], the measured impedance is a function of the stated force applied.
Day does not specifically disclose an impedance value of the piezoelectric element increases when an external pressure on the panel increases.
However, in a related field of endeavor, Sato teaches a piezoelectric vibration type force sensor (abstract) and further teaches an impedance value of the piezoelectric element increases when an external pressure on the panel increases [0004].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to recognize the relation of force and impedance for a piezoelectric element as taught by Sato in order to quantitatively calculate magnitude of force exerted on the piezoelectric body as suggested by Sato in [0004].

Claims 6, 8, 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, Filiz, Hwang and Oh as applied to claim 1 above, and further in view of Ahn U.S. Patent Publication No. 2018/0181277 (hereinafter Ahn).
Consider claim 6, Day, Filiz, Hwang and Oh teach all the limitations of claim 1. In addition, Day teaches the piezoelectric sensor layer further comprises: an input line connecting the pad and the first piezoelectric element (Figure 3, lines 291/292 connecting the input/output ports of 290 (considered as pad) and the elements 208/204/206).
Day does not appear to specifically disclose a pad disposed on the base film.
However, in a related field of endeavor, Ahn teaches driving integrated circuit (abstract) and further teaches a pad disposed on the base film (Figure 3, 110, BP and TL).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a pad disposed on the base film as taught by Ahn with the benefit that according to the arrangement of the data voltage output pads DP1 to DP8 and the touch driving signal output pads TP1 to TP4 in the panel driving IC 120, the data voltage signal lines DVL1 to DVL8 and the touch driving signal lines TSL1 to TSL4 are arranged without intersecting with each other as suggested by Ahn in figure 3 and [0043].

Consider claim 8, Day, Filiz, Hwang, Oh and Ahn teach all the limitations of claim 6. 
Day does not appear to specifically teach the display panel includes a driving integrated circuit, and the pad is electrically connected to the driving integrated circuit.
However, Ahn teaches the display panel includes a driving integrated circuit, and the pad is electrically connected to the driving integrated circuit (Figure 3, 120 and BP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a driving integrated circuit as taught by Ahn with the benefit that the number of components and the area of the panel driving integrated circuit can be reduced as suggested by Ahn in abstract.

Consider claim 9, Day, Filiz, Hwang, Oh and Ahn teach all the limitations of claim 8. In addition, piezoelectric element is connected to the integrated circuit (Figure 2a, 121 and 290). 
Day does not appear to specifically disclose driving integrated circuit comprises a plurality of analog-to-digital converters, and elements is connected to the analog-to-digital converters. 
However, Ahn teaches driving integrated circuit comprises a plurality of analog-to-digital converters, and elements is connected to the analog-to-digital converters (Figures 3-5, [0052], multiple touch channel circuits 520, where 520 has ADC 524).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to have multiple channels and ADC as taught by Ahn with the benefit that each of the channels receives a response signal and processes the received response signal for detection as suggested in [0052]. Furthermore, ADC convert to digital data suitable for digital processing. 

Consider claim 25, Day, Filiz, Hwang, Oh and Ahn teach all the limitations of claim 8. In addition, Ahn teaches a circuit film, wherein the circuit film connects the pad and the driving integrated circuit (Figure 3, connection between DP1-DP8, TP1-TP4, and BP). 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Oh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621